                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN

 DERRELL NICHOLAS JONES,

        Plaintiff,                                                        ORDER
 v.
                                                                Case No. 19-cv-569-bbc
 STATE OF WISCONSIN, et al.

        Defendants.


 DERRELL NICHOLAS JONES,

        Plaintiff,                                                        ORDER
 v.
                                                                Case No. 19-cv-570-bbc
 GEICO, et al.

        Defendants.




       Plaintiff Derrell Nicholas Jones has filed two proposed civil complaints. Plaintiff seeks to

commence these lawsuits without prepayment of the filing fee pursuant to 28 U.S.C. § 1915.

       From the affidavit of indigency plaintiff has submitted, I find that plaintiff is unable to prepay

the fees and costs of commencing these actions or to give security therefor.




                                               ORDER

       IT IS ORDERED that:

       1.     Plaintiff Derrell Nicholas Jones’s petition for leave to proceed without prepayment of

fees is GRANTED.

       2.     No further action will be taken in these cases until the court has screened the complaints

pursuant to 28 U.S.C. § 1915 to determine whether the cases must be dismissed because the
complaints are frivolous or malicious, fail to state a claim on which relief may be granted or seeks

monetary relief against a defendant who is immune from such relief. Once the screening process is

complete, separate orders will issue.

                      Entered this 12th day of July, 2019.

                                        BY THE COURT:

                                        /s/
                                        PETER OPPENEER
                                        Magistrate Judge
